Opinion issued April 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00081-CV
____________

THAO CHAU AND HA DIEN DO, INDIVIDUALLY AND ON BEHALF OF
THEIR MINOR CHILD STEPHEN DIEN DO, Appellants

V.

JEFFERSON RIDDLE, M.D. AND GREATER HOUSTON ANESTHESIOLOGY,
P.A., Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2002-36481




MEMORANDUM OPINION
          Appellants Thao Chau and Ha Dien Do, Individually and on behalf of their
minor child, Stephen Dien Do have filed a motion to dismiss their appeal.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Keyes.